Citation Nr: 1548935	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  07-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to April 1969, from June 1972 to June 1974, and from August 1979 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO&IC) in Philadelphia, Pennsylvania, and a December 2006 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2008.  A transcript is of record.  The claim was remanded by the Board in February 2009 and October 2011.  It was subsequently denied in an October 2013 decision, in which the Board also denied a compensable disability rating for conductive hearing loss of the right ear, status-post mastoidectomy and tympanoplasty.  

The Veteran appealed the Board's October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court reversed the Board's October 2013 decision as to the issue of entitlement to an increased disability rating for degenerative arthritis of the left knee and remanded the matter to the Board for further proceedings consistent with the memorandum decision.  The appeal as to the issue of entitlement to an increased evaluation for conductive hearing loss of the right ear was dismissed.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for PTSD was previously referred to the RO for further clarification.  Review of the claims folder reveals that no action has been taken on this issue.  Therefore, the Board still does not have jurisdiction over it and it is again referred to the agency of original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  In a July 2015 memorandum decision, the Court ordered the Board to reinstate the separate 10 percent rating for the service-connected degenerative arthritis of the left knee pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code 5257, and to ensure that the separate 10 percent rating that had been assigned for degenerative arthritis of the left knee pursuant to Diagnostic Code 5260 remain in effect.  

2.  The diagnostic criteria used to evaluate the currently-assigned 10 percent rating for the service-connected degenerative arthritis of the left knee must be amended to reflect 38 C.F.R. § 4.71a, Diagnostic Code 5003 in conjunction with 38 C.F.R. § 4.71a, Diagnostic Code 5260 (rather than Diagnostic Code 5261).  


CONCLUSIONS OF LAW

1.  The separate 10 percent rating awarded to the Veteran in a February 1985 rating decision for service-connected degenerative arthritis of the left knee must be reinstated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  The rating criteria used for evaluating the Veteran's service-connected degenerative arthritis of the left knee must be amended.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003 and 5260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its July 2015 memorandum decision, the Court reversed the Board's October 2013 finding that the Veteran was not entitlement to a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for his degenerative arthritis of the left knee.  The matter was remanded for the Board to reinstate the Veteran's 10 percent evaluation under Diagnostic Code 5257, which had been in effect for 20 years prior to his August 2005 claim for increased rating.  Given the Court's finding, the Board will reinstate the Veteran's 10 percent disability rating for his service-connected degenerative arthritis of the left knee pursuant to Diagnostic Code 5257.

The Court also made clear that the Board must ensure that the separate 10 percent rating that had been assigned for degenerative arthritis of the left knee pursuant to Diagnostic Code 5260 remain in effect.  The Board notes that it appears the RO has mistakenly changed the diagnostic criteria used to evaluate the Veteran's service-connected degenerative arthritis of the left knee to Diagnostic Code 5261 in conjunction with Diagnostic Code 5003, rather than Diagnostic Code 5060.  See March 2014 rating decision codesheet.  This error must be rectified by the RO.  

In light of the Court's decision, no additional discussion or analysis is necessary.



ORDER

Reinstate the separate 10 percent rating for the service-connected degenerative arthritis of the left knee pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code 5257.  

Amend the diagnostic criteria used to evaluate the currently-assigned 10 percent rating for the service-connected degenerative arthritis of the left knee to reflect 38 C.F.R. § 4.71a, Diagnostic Code 5003 in conjunction with 38 C.F.R. § 4.71a, Diagnostic Code 5260.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


